DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2021 has been entered.


Status of Claims
Claims 1-16 are pending in this application.
Addition of new claim 16 is acknowledged.
Claims 1-16 are examined.



Withdrawn Rejections
The previous rejection of claims 1-11 and 13-14 under 35 U.S.C. 103 as being unpatentable over Shah in view of Szabados, and the rejection of claim 12 further in view of Do, are withdrawn in view of Applicant’s amendment to independent claim 1 (see also Examiner’s Remarks after paragraph 7, below).  Note the withdrawn rejections are with respect claims 1-14 only; the rejection of claim 15 is maintained as delineated below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Independent claim 1, as amended, now recites the limitation, “wherein the at least one surfactant having the high HLB includes PEG-40 stearate, the at least one surfactant having the low HLB includes polysorbate 61 and sorbitan tristearate, and the emulsification system includes a ratio of the PEG-40 stearate to the polysorbate 61 and the sorbitan tristearate of about 2.6.”  Newly added claim 16 recites, “wherein the ratio of the PEG-40 stearate to the polysorbate 61 and the sorbitan tristearate is 2.6.”  Applicant states support for these amendments and the new claim may be found in at least paragraph [0069], Table 2, and claim 14.  However, none of the cited sections contain a ratio of PEG-40 stearate to the polysorbate 61 and the sorbitan tristearate (or a ratio of surfactant(s) having a high HLB to surfactant(s) having a low HLB).  Rather, paragraph [0069] and Table 2 both recite amounts of PEG-40 stearate, polysorbate 61, and sorbitan tristearate of 1.5%, 1.75%, and 1.25%, respectively.  Therefore, the resulting ratio PEG-40 stearate to polysorbate 61 and sorbitan tristearate is 1.5:(1.75+1.25), or 0.5.  Thus, the limitations wherein the ratio of the PEG-40 stearate to the polysorbate 61 and the sorbitan tristearate is about 2.6 (claim 1) or is 2.6 (claim 16 ) constitute new matter.
Dependent claims 2-14 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.

(Examiner’s Note: it is noted that the ratio “0.5” (discussed above) falls within the range taught by Shah (i.e., 0.2 to 2.0; e.g., see Shah, paragraphs [0007]-[0008]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1-11 and 13-15 under 35 U.S.C. as being unpatentable over Shah in view of Szabados is modified as follows, as necessitated by Applicant’s amendment filed 09 September 2021:
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (“Shah”, US 2014/0186411, previously cited) in view of Szabados et al. (“Szabados”, Formulating with Zinc Oxide, published March 2015, previously cited).
Shah teaches a meta-stable photoprotective composition that includes at least one water-in-oil emulsifier having a hydrophilic-lipophilic balance (HLB) of less than 6, at least one non-ionic oil-in-water emulsifier having an HLB of greater than 9, at least one 
Regarding amounts and ratio of UV filters zinc oxide, homosalate and octisalate, while Shah exemplifies compositions containing 10% homosalate and 5% octisalate (e.g., Examples 2-12), and generally teaches suitable mineral UV filters include zinc oxide, Shah does not specifically teach including about 12% by weight zinc oxide in the compositions with homosalate and octisalate, and does not specifically teach a ratio of 
Szabados teaches zinc oxide, long recognized for its safety and efficacy in broad spectrum protection in sunscreens, is an effective and versatile broad spectrum UV absorber for sunscreens and daily wear products, and works synergistically with other UV filters (e.g., title; introduction).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include zinc oxide in the composition of Shah; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because the addition of zinc oxide provides the benefit of safe and effective broad spectrum protection in sunscreens, along with synergistic action with other UV filters, as taught by Szabados, and Shah already teaches suitable mineral UV filters include zinc oxide.
Regarding amounts of zinc oxide, Shah teaches zinc oxide can readily be incorporated into oil-in-water emulsion systems (e.g., page 4), but does not specifically teach an amount in said systems.  However, Shah teaches total amounts of UV filters of from 1 to 40% by weight (e.g., paragraph [0091]), and thus the amount of zinc oxide present in the composition of the combined prior art would be up to 40%.  This range encompasses that instantly claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select amounts of zinc oxide from the ranges taught by Shah, including  amounts and resulting ratios instantly claimed, by routine experimentation, in order to optimize the efficacy of the sunscreen activity.  Accordingly, the particular amounts of zinc oxide 
Regarding the limitation wherein the composition has an SPF of about 40 (which, according to Applicant’s definition of “about”, is 40 ±10%, or approximately 36-44), Shah teaches an SPF of 48-49 (Table 1).  However, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, an SPF of 44 is sufficiently close to 48 such that the skilled artisan would find it obvious to arrive at an SPF slightly higher or lower than 48 (such as 44) by manipulating amounts of sunscreen actives and/or SPF booster by routine experimentation.  Accordingly, the SPF of “about 40” does not impart patentability to the claim, absent a showing of the criticality and/or unexpected results from such a value.

Response to Arguments
Applicant's arguments filed 09 September 2021 have been fully considered but they are not persuasive.  
Regarding claim 15, Applicant argues the SPF value of “about 40” cannot be interpreted as covering outside a range of 36-44, and to argue that an upper limit of 44 and a lower limit of 48 overlap is clearly erroneous.  This argument is not persuasive because, as noted above, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP 2144.05 I.  In this case, an SPF of 44 is sufficiently close to 48 such that the skilled artisan would find it obvious to arrive at an SPF slightly higher or lower 
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BARBARA S FRAZIER/Examiner, Art Unit 1611